Citation Nr: 0910790	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for a sinus disorder, 
claimed as an undiagnosed illness due to the Persian Gulf 
War.

3.  Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD), 
claimed as an undiagnosed illness due to the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active military service October 1988 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the appeal in 
September 2007.
 
The Veteran requested a Videoconference Board hearing.  The 
requested hearing was conducted by the undersigned Acting 
Veterans Law Judge in April 2007.  

In the September 2007 Remand, the Board referred the 
Veteran's claim of entitlement to an initial disability 
evaluation in excess of 10 percent for post-traumatic stress 
disorder (PTSD).  The claims file before the Board on return 
from Remand does not reflect that the RO has acted on the 
Veteran's disagreement with the 10 percent initial evaluation 
for PTSD.  The claim is again REFERRED to the RO.

The issue of service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD), 
claimed as an undiagnosed illness due to the Persian Gulf War 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the Veteran currently has a lumbar disorder which was 
incurred during or was manifested continuously since his 
service discharge.  

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran first manifested symptoms of chronic sinusitis, 
claimed as a sinus disorder, during service.  


CONCLUSIONS OF LAW

1.  The Veteran did not incur a chronic back disorder which 
results in current disability during or as a result of active 
military service, nor may such incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  The criteria for service connection for chronic 
sinusitis, claimed as a sinus disorder, have been met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  
This notice must include information that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and provide 
criteria governing those determinations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

As the decision below is favorable to the Veteran's claim for 
service connection for a sinus disorder, it is not necessary 
to address whether duties to the Veteran have been met as to 
that claim.  VA's duties to the Veteran are discussed only 
with respect to the claim for service connection for a lumbar 
disorder.

In this case, the VCAA had not yet been enacted when the 
Veteran submitted his claim for service connection for a 
lumbar disorder in March 1993.  In August 2003, after the 
Veteran submitted additional claims, the RO issued a letter 
that notified the Veteran of the enactment of the VCAA.  The 
letter informed the appellant of the actions VA would take to 
assist him to develop the claim for service connection for a 
lumbar disorder, including as an undiagnosed illness, advised 
the Veteran of the types of evidence he could use to 
substantiate the claim, and advised the Veteran of the 
criteria for service connection, including criteria for 
substantiating a claim for an undiagnosed illness.  This 
notice was provided prior to the RO's unfavorable decision in 
February 2004, which denied service connection for a lumbar 
disorder.

In May 2006, the RO issued a notice which advised the Veteran 
that, if service connection were granted, a disability rating 
and an effective date for the award of benefits would be 
assigned.  See Dingess, supra.  After the Board issued its 
September 2007 Remand, the Appeals Management center issued 
another letter which advised the Veteran again of each of the 
items of required notice except the criteria for service 
connection.  

The Veteran's statements received in September 2003, his 
presentation at an informal hearing in February 2005, and his 
testimony before the Board, establish that the Veteran had 
personal knowledge of each of the items of required notice 
under the VCAA.  The notices, considered together, meet the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  If there was any error in the notice to the Veteran, 
that error was harmless, and no defect resulted in any 
prejudice to the Veteran.  See Mayfield v. Nicholson, 444 
F.3d at 1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In addition, the duty to assist the Veteran to develop the 
claims has been fulfilled.  The Veteran's service treatment 
records are of record.  If any are missing, it would be 
fruitless to attempt to obtain additional service treatment 
records, as the Veteran has clearly testified that he did not 
formally seek treatment of back pain while in the Persian 
Gulf.  

VA clinical records have been obtained, and the Veteran was 
afforded VA examinations.  The Veteran has identified some 
private treatment records, and has specifically indicated 
that he received no specific treatment for a back disorder 
prior to 2003.  Therefore, it would be fruitless to Remand 
the claim to seek additional clinical records proximate to 
the Veteran's service discharge, since he has stated that no 
such medical records would be available.  The Veteran has 
been afforded an opportunity to submit any additional 
evidence and has been afforded the opportunity to identify 
any relevant evidence.  The Veteran has discussed the claim 
in an informal conference with the RO and has testified 
before the Board.  

The Board reiterates that, if there was any defect in 
compliance with the VCAA, the record establishes that the 
Veteran has not been prejudiced.  The record shows that the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  See Overton v. 
Nicholson, 20 Vet .App. 427, 438 (2006).  The Board finds 
that all requirements in the VCAA, including the duty to 
notify the Veteran and the duty to assist the Veteran, have 
been met, and that the timing of the notice has not 
prejudiced the Veteran.  

Claims for service connection 

The Veteran contends that he incurred a back disorder and a 
sinus disorder during his active service.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for arthritis, 
if manifested within one year following service.  Therefore, 
the Board will consider whether this disorder was present 
within one year after either period of service.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).





1.  Lumbar spine disorder

In November 1988, the Veteran complained of low back pain and 
a sore throat.  Low back pain was the assigned diagnosis.  
The Veteran was placed on a profile for three days.  In April 
1989, the Veteran complained of low back pain of two weeks' 
duration.  The Veteran also complained of a burning sensation 
with urination.  An antibiotic was prescribed.  There are no 
treatment records for the period the Veteran was deployed to 
the Persian Gulf.  The Veteran testified that, as a medic, he 
carried litters, and this caused continued back pain.  The 
spine was described as normal on separation examination in 
April 1991.

In March 1993, the Veteran sought service connection for 
"back problems."  The report of May 1993 VA examination 
reflects that the Veteran denied a "back problem."  His 
carriage, posture, and gait were normal.  

In November 2000, the Veteran was involved in a motor vehicle 
accident while at work.  He reported pain in several areas 
including the back.  December 2000 private medical treatment 
notes reflect that a diagnosis of myofascial shoulder/neck 
pain was assigned.  

The report of November 2003 VA examination reflects that the 
Veteran stated he had low back pain, fatigue, and muscle and 
joint aches.  He reported that he "sometimes" had pain with 
flexion.  He was able to flex forward to 65 degrees.  
Laboratory examination of the blood was positive for 
rheumatoid factor.  The examiner stated this could be a 
factor in joint aches, but the examiner did not assign a 
diagnosis for a lumbar disorder.  

On VA examination conducted in October 2007, the Veteran 
reported that he fell 6 feet from the top of a vehicle onto 
his back, resulting in back injury in service.  The Veteran 
reported that he would have flare-ups of his joint disorder 
weekly, lasting one to two days a week, weekly.  The joint 
disorder was manifested by stiffness and pain, mid lumbar and 
mid-thoracic regions.  The Veteran's gait was normal.  His 
deep tendon reflexes were intact and symmetrical in the lower 
extremities.  The Veteran reported working full-time as a 
police officer.  He reported that he had lost no work time in 
the past 12 months as the result of his back disability, but 
he had been assigned to different duties.  A diagnosis of 
back strain was assigned.  

The reviewer who provided an opinion in October 2008 stated 
that it was less than likely that the Veteran's fall in 
service resulted in a current back disorder.  The reviewer 
noted that a diagnosis of back strain is assigned when there 
is no radiographic evidence of permanent spine injury.  The 
reviewer opined that a fall such as the one the Veteran 
incurred in service would likely result in transient back 
strain, but would be unlikely to result in permanent back 
disability.  The reviewer opined that there was not evidence 
that the Veteran's current low back disorder was related to a 
single fall event.  

The Veteran testified that he had back pain in service and 
had a constant, dull back pain continuously following 
service.  He testified that he did not attribute his current 
back pain to any single event in service, but that the 
constant activity and physical training caused the back pain.  
The Veteran stated that he did not seek treatment for back 
pain following service, but simply took Advil for the pain.  

The Veteran, as a lay person, is competent to provide 
evidence as to his observations.  He has testified that he 
has had chronic back pain and that back pain first manifested 
in service.  The Veteran's testimony that he had back pain in 
service is credible, since he sought treatment in service for 
back pain on at least two occasions.  However, the Veteran is 
not competent to opine as to the underlying cause of back 
pain in this case, since the Veteran himself testified that 
the cause of his back pain was not observable (Tr. 13).  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran himself also testified that his back pain was 
intermittent (Tr. 13).  The Veteran testified that he did not 
seek medical treatment for back pain after his service 
discharge, and that no back disorder had been diagnosed until 
"a couple of years" prior to the 2007 hearing.

The clinical evidence is against a finding that the Veteran's 
current back strain was first manifested in service and has 
been chronic and continuous since that time.  There is no 
clinical evidence that the Veteran sought attention for back 
pain in service after April 1989 prior to his service 
discharge two years later in May 1991.  However, it is not 
clear that the Veteran's service treatment records are 
complete, and the Board does not consider this absence of 
evidence unfavorable to the claim.  The physical examination 
portion of the service discharge examination describes the 
Veteran's spine and neurologic system as normal; however, no 
history completed by the Veteran is associated with the 
report of physical examination.  

The Veteran stated, in his March 1993 claim, that he was 
seeking service connection for "back problems," but he 
apparently denied back pain at the time of the May 1993 VA 
examination.  The report of the May 1993 VA examination is, 
therefore, unfavorable to the claim.  

The clinical records associated with the claims file provide 
evidence that the Veteran sought private clinical care on 
several occasions after service, but these private treatment 
records are entirely devoid of any notation that the Veteran 
complained of back pain until November 2000, more than six 
years after the Veteran's service discharge.  However, the 
Veteran testified that he did not seek medical care for back 
pain, but, rather, simply took over-the-counter remedies 
instead.  The lack of complaints of back pain during this 
period is unfavorable to the Veteran's claim.  

Clinical records dated in November 2000 through January 2001 
disclose that the Veteran complained of back and neck pain 
after he was involved in a motor vehicle accident in which 
the police car he was driving flipped over.  The clinical 
records related to that November 2000 accident reflect that 
the Veteran reported neck pain after that accident, and 
reflect that he was treated for cervical neck strain.  
However, those records include no notation that the Veteran 
reported low back pain before or following the motor vehicle 
accident.  The Board may consider, in its assessment of a 
claim for service connection, the passage of a lengthy period 
of time wherein the Veteran has not complained of the malady 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].

The Board considers the records of the Veteran's treatment 
following a November 2000 motor vehicle accident highly 
persuasive, since the severity of the accident required that 
the Veteran be thoroughly evaluated.  Moreover, the Veteran 
returned for medical care and evaluation several times after 
the November 30, 2000 accident.  Therefore, the Veteran had 
several opportunities to report low back pain, if present.  

Additionally, the November 2000 through January 2001 clinical 
records disclose that the Veteran specifically reported neck 
pain following the accident, and he was treated for cervical 
strain, among other injuries, following that accident.  The 
fact that the Veteran reported cervical pain following that 
accident, but there is no noted report of low back pain, 
either as incurred prior to or following the accident, is 
extremely persuasive evidence that the Veteran did not, in 
fact, have chronic low back pain at that time.  This evidence 
is consistent with the opinion rendered in October 2008 that 
trauma incurred by the Veteran in service could have resulted 
in transient back pain, but that it was unlikely that any 
single event of the type described by the Veteran would have 
resulted in permanent low back disability.  

The Board has noted the Veteran's representative argument 
that the October 2008 medical opinion by a reviewer who did 
not examine the Veteran is less persuasive than an opinion 
from a provider who did examiner the Veteran.  However, there 
is no notation that any provider who examined the Veteran 
diagnosed a low back disorder until a lengthy period had 
elapsed after the Veteran's service discharge.  The Veteran's 
own testimony fails to indicate that any provider who has 
examined him has ever indicated that there might be a link 
between the Veteran's service and his current back disorder.  
The October 2008 VA medical opinion, although not highly 
persuasive, is unfavorable to the claim, and is not refuted 
by any medical evidence of record.  Moreover, the Veteran has 
indicated that no medical evidence which might refute or 
counter the October 2008 medical opinion is available.  

The contemporaneous records in 2000 and 2001 are more 
persuasive and credible than the Veteran's 2007 testimony 
describing his memory of having chronic low back pain 
continuously since service.  Given the timing of the November 
2000 accident, some six years after the Veteran's service 
discharge, the Board finds that the contemporaneous treatment 
records in 2000 through 2001 place the preponderance of the 
evidence against the claim.  

The Veteran's complaints of back pain do not identify an 
undiagnosed illness, as the medical evidence establishes that 
the Veteran's low back pain has been attributed to a known 
clinical diagnosis, back strain.  The medical evidence 
establishes that the provisions of 38 U.S.C.A. § 1117 
pertaining to undiagnosed illness do not apply.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Sinus disorder or undiagnosed respiratory disorder

At the time of September 1988 induction examination, the 
Veteran reported no significant medical history and no known 
allergies.  In November 1988, the Veteran complained of a 
sore throat.  Sudaphed was prescribed.  In April 1989, the 
Veteran reported a headache, a burning sensation when 
breathing, and a brief nosebleed.  He had a running nose.  In 
December 1989, the Veteran again c/o sinus problem.  He was 
again directed to take Sudafed.  In January 1990, he 
complained of eye pain in the morning.  Possible dry eyes was 
the assigned diagnosis.  There are no treatment records for 
the period the Veteran was deployed to the Persian Gulf.  The 
Veteran testified that, as a medic, he carried litters, and 
this caused continued back pain.  The respiratory system was 
described as normal on separation examination conducted in 
April 1991.

Private clinical records dated in January, approximately 18 
months after the Veteran's service discharge, reflect that he 
complained that his nose burned and he had occasional 
nosebleeds.  The Veteran reported that the over-the-counter 
medication he had been taking was not helping.  Medication 
was prescribed.  The Veteran returned in February 1993, 
stating the medication helped but he still had pressure and 
congestion.  Beconase spray was prescribed.  The Veteran 
returned with continued complaints in late February 1993.  
After radiologic examination, an antibiotic was prescribed.  
The provider advised the Veteran that he would probably 
require surgery.  In May 1993, the Veteran underwent 
reduction of the turbinates and nasal septal defect repair.  
He reported that he still had drainage.  There was tenderness 
of the maxillary sinuses on palpation.  

On VA examination conducted in May 1993, the Veteran reported 
that a sinus problem started in August 1991, and he had had 
infections off and on since that time and was taking 
antibiotics.  Following the May 1993 operative treatment, the 
Veteran continued to manifest upper respiratory symptoms.  In 
October 1995, the Veteran underwent tonsillectomy.  He 
continued to require medications.  The examiner who conducted 
VA examination in 2003 noted a history of sinusitis, status 
post operative.  On VA examination in October 2007, the 
Veteran reported use of daily inhalational medication and 7 
non-incapacitating episodes of sinusitis in the past year.  
The Veteran was taking Claritin for allergies.  There was no 
sinus drainage.  The sinuses were contender.  The Veteran 
reported sinus headaches, but stated he was not currently on 
an antibiotic.  There was a small focus of mucosal thickening 
of the left frontal sinus on ct of sinuses.  There was still 
a nasal septal deviation to the right.  The examiner assigned 
a diagnosis of sinusitis, status post surgery.

At his April 2007 Videoconference hearing before the Board, 
the Veteran testified that he had experienced sinusitis 
chronically and intermittently since August 1991, shortly 
after his Persian Gulf service ended, with little relief.  A 
VA medical opinion stated that the Veteran's sinus condition 
was not caused by or a result of his service, but, rather, 
was a function of the Veteran's anatomy and physiology.  The 
reviewer stated that environmental factors would transiently 
worsen a sinus disorder, but would not cause a permanent 
condition.  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

In this case, the Veteran's service entrance examination 
discloses that no respiratory system abnormality was noted at 
the time of the Veteran's entry into service.  In the portion 
of the induction history completed by the Veteran, he 
reported that he had no allergies or history of allergy 
symptoms.  When he sought treatment in service for a runny 
nose, sore throat, or other symptoms of upper respiratory 
tract symptoms or allergies, the Veteran reported no history 
of such symptoms prior to service.  

The Veteran has testified that his sinus symptoms began about 
three months after his service discharge.  The January 1993 
treatment records, some 18 months after the Veteran's service 
discharge, are consistent with that testimony, as the Veteran 
reported in 1993 that he had been taking over-the-counter 
medications to control his sinusitis, but those medications 
were not working.  In May 1993, about two years after his 
service discharge, the Veteran underwent surgery (septoplasty 
and partial turbinectomies to treat his upper respiratory 
symptoms.  There is no evidence that the Veteran's anatomy or 
physiology changed after service prior to this surgery.

Although there are no treatment records associated with the 
claims file for the period from May 1993 to October 1995, it 
appears that the Veteran continued to experience upper 
respiratory problems, because he underwent tonsillectomy.  
Records following that surgical procedure reflect that the 
Veteran continued to experience upper respiratory problems, 
as medications, including an inhalational steroid were 
prescribed.  The Veteran's testimony that his symptoms remain 
chronic is consistent with the current clinical evidence, 
which reflects that the Veteran experienced 7 episodes of 
non-incapacitating sinusitis in the year preceding the 
October 2007 VA examination.  

The evidence of record is consistent with the Veteran's 
testimony that he has experienced a sinus disorder 
chronically and continuously since his service discharge.  No 
provider has indicated that the Veteran has an upper 
respiratory disorder which may be considered undiagnosed or 
is a chronic multisymptom disease.  However, as the current 
disability, chronic sinusitis, was first manifested during 
the Veteran's service and has remained chronic and 
continuous, the evidence is in equipoise to warrant a finding 
that a chronic sinus disorder was first manifested during the 
Veteran's service.  If the Veteran's current chronic 
sinusitis is due to anatomic and physiologic factors present 
prior to the Veteran's service, those asymptomatic underlying 
factors became symptomatic in service and chronically 
thereafter, such that, if the Veteran had intermittent relief 
from the upper respiratory disorder, he was unable to 
maintain that relief for more than brief periods.  

With resolution of reasonable doubt in the Veteran's favor, 
the claim may be granted.


ORDER

The appeal for service connection for a lumbar disorder is 
denied.

The appeal for service connection for chronic sinusitis, 
claimed as a sinus disorder, is granted; the appeal is 
granted to this extent only.


REMAND

During service, the Veteran complained of abdominal pain in 
May 1990.  Mylanta was prescribed.  In June 1990, the Veteran 
reported that the Mylanta did not help.  There were objective 
signs and symptoms of discomfort when the lower abdomen was 
palapated.  The Veteran was to be further evaluated to rule 
out an ulcer.  No additional service treatment records are 
associated with the claims file for the period from June 1990 
through April 1991, while the Veteran was deployed to the 
Persian Gulf, although there is a report of a separation 
physical examination dated in April 1991.     

The Veteran has stated and testified that he continued to 
experience symptoms of a digestive tract disorder following 
service, and the fact that a private endoscopy was performed 
in March 1994, although negative, is consistent with the 
Veteran's complains that he had continued, chronic complaints 
of a gastrointestinal (GI) disorder following his service.  
The examiner who provided an October 2008 medical opinion 
indicated that the Veteran's diagnosed GERD was not a result 
of the Veteran's service, but, rather, was a result of the 
Veteran's own anatomy and physiology.  However, service 
connection is authorized for a disability which is first 
manifested in service as well as for a disability which is 
etiologically related to service.  The reviewer did not 
adequately address that criterion for direct service 
connection.  Since there is clinical evidence in the service 
treatment records indicates that the Veteran complained of 
symptoms in service which are similar to his current 
symptoms, further medical opinion should be obtained to 
clarify that opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another opportunity 
to identify or submit evidence that he 
manifested GI complaints chronically 
following service, particularly during the 
period from 1994 through November 2000, 
since there is no evidence yet of record 
about such symptoms during that time 
period. 

2.  The Veteran should be afforded the 
opportunity to review the private and VA 
treatment records which are currently 
associated with the claims file so that he 
can determine whether there may be 
additional records available which might 
substantiate his claim.  Any VA treatment 
records the Veteran identifies as possibly 
available should be sought from the 
appropriate VA facility.  

3.  Current VA treatment records, from 
October 2007 to the present, should be 
obtained.  

4.  The Veteran should be afforded VA 
examination to determine the etiology and 
onset of a current GI disorder(s).  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner must indicate 
that pertinent documents in the claims 
folders, including service treatment 
records, were reviewed, and should note 
the pertinent facts provided by these 
records.  The examiner should be asked to 
address the following questions:

When was GERD, or other GI disorder, first 
diagnosed following the Veteran's May 1991 
service discharge?

Is it at least as likely as not (a 50-50 
probability or higher), or is it likely, 
or is it less than likely (less than a 50-
50 probability) that GERD or other GI 
disorder diagnosed at that time was first 
manifested during, or incurred or 
aggravated during, the Veteran's active 
service?  

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

5.  After the development described above 
is completed, the claim for service 
connection for service connection for a GI 
disorder, to include GERD or an 
undiagnosed disorder, should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran 
and his accredited representative should 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


